EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
		Claim 20 line 1 has been amended as follows:
	The puncturing device according to claim 17, ….
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device of Cohn (U.S. Publication 2011/0172690) in view of Melsheimer (U.S. Publication 2008/0103441) discloses the invention as discussed in the final office action mailed February 24th, 2022. The device of Cohn as modified by Melsheimer wherein the filled anchoring balloon is capable of tightly fit, i.e. frictionally fit, to a lumen wall, such as a blood vessel such that radial movement of the device/catheter is limited by the filled anchoring balloon. The device of Cohn in view of Melsheimer fails to disclose the device wherein the filled anchoring balloon limits radial movement of the puncturing needle and the catheter. The examiner was unable to find a reference and/or a combination of references that disclose and/or teach a device as disclosed in claims 17 and 29. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775